DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on 9/7/2022.
Claims 2-3, 9-12, 18-20 were canceled.
Claims 1, 4-6, 13-17 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/7/20222 has been entered.

Response to Arguments
Applicant’s arguments, see page 8-11, filed "Scheucher, Liu, and Le, taken individually or in combination, fail to teach or suggest a computerized system with programming to estimate required speeds and torques through a plurality of stages of travel along a planned route and selectively supply power from a plurality of battery sources through the plurality of stages of travel", with respect to the rejection(s) of claim(s) 1, 4-8, 13- 17  under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sujan (US20130184912A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4-8, 13-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1 and 17 recited “estimating a state of charge required based upon the total travel distance and the required speeds and torques through the plurality of stages of travel”.  The examiner note that the specification does not support the limitation. In particular, the specification only discloses in para 38 “flex electronics bay controller can receive inputs from external sources, for example, monitoring a planned route of travel entered by the user into an in-vehicle navigation system or a smart phone connected by wireless communication to the BEV, and the planned route including an overall distance to be traveled, required speeds and torques through different stages of the travel, and availability of locations to add or swap out deployable flex range batteries along the planned travel path can be utilized by programming of the flex electronics bay controller 89 to schedule power supply by the deployable flex range batteries”. The specification does not disclose “estimating a state of charge required based upon … the required speeds and torques through the plurality of stages of travel”.
	Dependent claims 4-8, 13-16 are rejected because the claims depended on claim 1 which is rejected base on the reason above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 12-15,  and 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheucher (US20140312845A1) in view of  Liu (US20160144737A1) and Le (US20190296561A1).

	In regards to claim 1, Scheucher teaches a system for utilizing a deployable flex range battery to augment a primary battery(Scheucher: Para 28 “The present invention provides apparatus and methods for a battery electric vehicle (BEV) system utilizing hierarchical arrangements of cells, packs, and multi-pack racks along with distributed intelligence and power switching and mixing”), comprising:
	an electrical sub-system including the primary battery (Scheucher: Para 293 “FIG. 4C is a schematic 400C illustrating the microprocessor 495, its power supply (voltage regulator) 497A and interfaces. The voltage regulator 497A may be a 3.3 VDC regulator from National Semiconductor. The voltage regulator outputs 3.3 VDC to terminals represented by reference numeral 501 in FIG. 5, the battery interface circuit. The alternating current to direct current converter 403, the first direct current input bus 430A, the second direct current input bus 439A, the third direct current input bus 450B and an independent replaceable battery 497 are supplied in parallel to the voltage regulator to ensure power 497A and control of the power supply device”), wherein the primary battery is configured to provide electrical energy at a first relatively higher voltage (Scheucher: Para 234 “The example of FIG. 2 uses 12, 28 VDC Li-ion batteries”; Para 359 “Each battery module 6403 is represented in FIG. 5 by the First Battery through the Kth Battery. FIG. 5, therefore, is equally usable with individual battery packs and/or with battery modules 6403 in an electric vehicle. Simply put, the battery modules store more energy at higher voltages than the individual battery packs” i.e. 28 V DC is  relatively higher voltage);
	a flex electronics bay electrically connected to the electrical sub-system(Scheucher: Para 293 “Voltage 496 of the battery is monitored by the microprocessor to inform the user that battery 497 is low. Also schematically indicated are interfaces 464, 465, 466, and 467 with a plurality of back-up energy subsystems which may be a rack of rechargeable batteries”), the flex electronics bay comprising:
	a DC-DC converter operable to change a voltage of electric power (Scheucher: Fig. 4B Element 475, 483; Para 285 “microprocessor 495 has the ability via converter output voltage control interface 495X to control the output voltage of DC/DC converter elements 475 and 483. The microprocessor can decide, upon measuring the voltages and currents in different channels within the system, a best output voltage adjustment for each DC/DC converter such that the mix of power provided by each channel is thereby optimized according to some pre-defined goal of the system”; Para 68 “One exemplary process for operating a power supply having a plurality of battery packs is disclosed and includes the steps of: monitoring the battery bus output branch associated with each of the selected battery packs and measuring the voltages thereon while supplying a load which includes a direct current to direct current step up converter; monitoring the battery bus output branch associated with each of the selected battery packs and measuring the voltages thereon while disconnected from the load; comparing the unloaded and loaded voltages of each respective battery selected for operation and connection to the load; and, identifying battery packs to be charged depending on the comparison of the unloaded and loaded voltages on each of the respective battery bus output branch(es).”); and
	a plurality of battery connection terminals (Scheucher: Fig. 1D Element 131; Para 226 “Guides/electrical contacts 131, 132 are “L”-shaped electrically conductive and metallic and are adapted to interfit with the Makita® battery packs 102. Referring to FIG. 1J slots 112A, 112B engage electrical contacts 131, 132 and include battery contacts (not shown) which conduct energy to and from the battery 102.”);
	a plurality of the deployable flex range batteries removably connected to the plurality of battery connection terminals (Scheucher: Fig. 1-2L Element 102; Para 218 “Referring to FIGS. 1 and 1A, shelves 103 are adapted to receive the Makita® 18 VDC Li-Ion batteries 102. Shelves 103 may be made of an electrical insulator such as polycarbonate. Recesses 106 receive spring loaded locks 111, 112. Reference is made to FIG. 1J, a perspective illustration 100J of the removable cartridge energy pack/battery pack 102 manufactured by Makita® and which is illustrated in FIG. 1 et seq. FIG. 1K is a front view 100K of the removable cartridge energy pack/battery pack 102 and FIG. 1L is a side view 100L of the removable cartridge energy pack/battery pack 102 illustrated in FIG. 1 et seq”);  and wherein the plurality of deployable flex range batteries are each configured to provide electrical energy at a second relatively lower voltage(Scheucher: Fig. 1-2L Element 102; Para 69 “In the 20 batteries per rack example each battery has a nominal unloaded voltage of 18 VDC”; i.e. 18 V DC is  relatively lower voltage; Para 79 “It is an object of the invention to provide a power supply wherein removable cartridge type energy packs are batteries at different voltages”);
a flex electronics bay controller (Scheucher: Fig. 68; Para 378 “The block diagram of FIG. 68 shows possible relationships of the electrical and control components within the intelligent battery module. Microcontroller 6801 is configured via a multiplexer 6802 to measure the voltage and temperature of individual battery cells 6602 within the module. The microcontroller also controls the state of a switch 6711 which selectively connects or disconnects the series configured battery cells to or from external electrical contact 6609”)…
	selectively supplying electric power from the flex electronics bay to the electrical sub-system comprises:
	utilizing a first portion of a plurality of deployable flex range batteries of the flex electronics bay to supply electric power to the electrical sub-system(Scheucher: Para 66 “The microprocessor selectively connects a first portion of the plurality of removable cartridge battery packs with the battery bus. The microprocessor selectively connects a second portion of the plurality of removable cartridge battery packs with the charge bus. The microprocessor selectively connects a third portion of the plurality of removable cartridge battery packs with both the battery bus and the charge bus. The microprocessor selectively disconnects a fourth portion of the plurality of removable cartridge packs from both the charge bus and the battery bus”); and
	isolating a second portion of the plurality of deployable flex range batteries of the flex electronics bay for later use(Scheucher: Para 66 “The microprocessor selectively connects a first portion of the plurality of removable cartridge battery packs with the battery bus. The microprocessor selectively connects a second portion of the plurality of removable cartridge battery packs with the charge bus. The microprocessor selectively connects a third portion of the plurality of removable cartridge battery packs with both the battery bus and the charge bus. The microprocessor selectively disconnects a fourth portion of the plurality of removable cartridge packs from both the charge bus and the battery bus”); and
	a motor generator unit operable to provide a motive force to a battery-powered electric vehicle(Scheucher: Fig. 63C&69 Element 6301; Para 356 “FIG. 69 is an electrical block diagram 6900 of the battery modules 6304, the battery module interface circuit 500, the direct current battery bus 450A, motor drive unit 6301, charge bus 489A, on-board energy recovery/regenerative system 6901, and other generation sources such as internal combustion engine driven generator, grid power connection, solar panel generation, etc. sources 6902. Interface circuit 500 performs all of the functions described above in connection with FIG. 5 and controls discharge and charging of the battery modules 6304. The direct current bus in this example is interconnected with electric motor drive unit 6301 and the charge bus 489A is interconnected with the energy recovery/regenerative and generating systems 6901 and 6902 of the vehicle or associated charging equipment”); and
wherein the primary battery is operable to supply electric power to the motor generator unit (Scheucher: Fig. 63B Element 6304 fore battery module; Fig. 69 Element 6304 1st battery module; Para 351 “FIG. 63B is a view 6300B of the refuelable electric vehicle of FIG. 63 and the fore and aft battery compartments. The fore battery compartment includes a hood 6310, battery modules 6304 and a battery enclosure 6313”; i.e. 1st battery module/fore battery module encompasses the primary battery; Para 356 “FIG. 69 is an electrical block diagram 6900 of the battery modules 6304, the battery module interface circuit 500, the direct current battery bus 450A, motor drive unit 6301, charge bus 489A, on-board energy recovery/regenerative system 6901, and other generation sources such as internal combustion engine driven generator, grid power connection, solar panel generation, etc. sources 6902. Interface circuit 500 performs all of the functions described above in connection with FIG. 5 and controls discharge and charging of the battery modules 6304. The direct current bus in this example is interconnected with electric motor drive unit 6301 and the charge bus 489A is interconnected with the energy recovery/regenerative and generating systems 6901 and 6902 of the vehicle or associated charging equipment”; i.e. the 1st battery module encompasses the primary battery which powers the motor drive).
Yet Scheucher do not teach … programmed to:
evaluate a state of charge of the primary battery required to operate the battery-powered electric vehicle, including:
	monitoring a planned travel destination;
	estimating a total travel distance based upon the planned travel destination; and 
	estimating required speeds and torques through a plurality of stages of travel based upon a planned route of travel to the planned travel destination; and
	estimating a state of charge required based upon the total travel distance and the required speeds and torques through the plurality of stages of travel; and
	selectively supply electric power from the flex electronics bay to the electrical sub- system through each of the plurality of stages of travel based upon an evaluation that the state of charge of the primary battery is insufficient to operate the battery-powered electric vehicle
However, in the same field of endeavor, Liu teaches 
programmed to:
evaluate a state of charge of the primary battery required to operate the battery-powered electric vehicle (Liu: Para 44 “system controller 301 determines the appropriate charge level, i.e., the state-of-charge (SOC), required by battery pack 309 in order for vehicle 300 to meet the travel distance input in step 401 and increased by the safety margin added in step 405.”), including:
		monitoring a planned travel destination (Liu: Para 9 “the system may include a communication port coupled to the system controller, where the system controller is configured to acquire a travel itinerary from a remote system (e.g., cellular phone, laptop computer, tablet computer, personal digital assistant, computer system, network-based computing system, etc.) when the remote system is plugged into the communication port, where the system controller is configured to determine the intended travel distance from the travel itinerary.”); 
	estimating a total travel distance based upon the planned travel destination(Liu: Para 9 “the system may include a communication port coupled to the system controller, where the system controller is configured to acquire a travel itinerary from a remote system (e.g., cellular phone, laptop computer, tablet computer, personal digital assistant, computer system, network-based computing system, etc.) when the remote system is plugged into the communication port, where the system controller is configured to determine the intended travel distance from the travel itinerary”); and 
	estimating a state of charge required based upon the total travel distance (Liu: Para 44 “system controller 301 determines the appropriate charge level, i.e., the state-of-charge (SOC), required by battery pack 309 in order for vehicle 300 to meet the travel distance input in step 401 and increased by the safety margin added in step 405”)…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Scheucher with the feature of evaluating the state of charge of the primary battery required to operate the battery-powered electric vehicle comprises: monitoring a planned travel destination; estimating a total travel distance based upon the planned travel destination; and estimating a state of charge required based upon the total travel distance disclosed by Liu. One would be motivated to do so for the benefit of “simplifies the process of optimizing charging parameters, thereby maximizing battery lifetime, while still insuring that the car's battery is charged when needed and to a level sufficient to meet the needs and expectations of the driver” (Liu: Para 6).
Yet the combination of Scheucher and Liu do not teach 
estimating required speeds and torques through a plurality of stages of travel based upon a planned route of travel to the planned travel destination; and
estimating a state of charge required based upon … the required speeds and torques through the plurality of stages of travel; and
selectively supply electric power from the flex electronics bay to the electrical sub- system through each of the plurality of stages of travel based upon an evaluation that the state of charge of the primary battery is insufficient to operate the battery-powered electric vehicle.
However, in the same field of endeavor, Le teaches selectively supply electric power from the flex electronics bay to the electrical sub- system through each of the plurality of stages of travel based upon an evaluation that the state of charge of the primary battery is insufficient to operate the battery-powered electric vehicle (Le: Para 51 “if the battery control unit 36 determines that the voltage of the first battery 28 is too low to start the internal combustion engine 24 (i.e., the voltage of the first battery 28 is below a threshold voltage), the battery control unit 36 may close the bi-stable relay 52A to allow the second battery 30 to provide the starting power for the ignition system 16 (i.e., allow the second battery 30 to “jump” the vehicle 10)”; Para 69 “the bi-stable relay 52A may be closed when it is desirable to charge or discharge the second battery 30. For example, between time 0 and time 3 (e.g., key-off 82, cold crank 84, acceleration 86, and cruising 88), the bi-stable relay 52A may be open to enable the lead-acid battery 28 to supply electrical power to the electrical system 46 by itself”; Para 69 “between time 3 and time 7 (e.g., regenerative braking 90, cruising 92, regenerative braking 94, auto-stop 96, and warm-crank 98), the bi-stable relay 52A may be closed to enable the second battery 30 to charge, for example during regenerative braking 90 and 94, and discharge for example during cruising 92 and auto-stop 96”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of Scheucher and Liu with the feature of selectively supply electric power from the flex electronics bay to the electrical sub- system through each of the plurality of stages of travel based upon an evaluation that the state of charge of the primary battery is insufficient to operate the battery-powered electric vehicle disclosed by Le. One would be motivated to do so for the benefit of “improve the efficiency of the power storage in the battery system and the efficiency of the power distribution to the vehicle's electrical system while largely conforming to existing vehicle electrical systems” (Le: Para 31).
Yet the combination of Scheucher, Liu, and Le do not teach estimating required speeds and torques through a plurality of stages of travel based upon a planned route of travel to the planned travel destination; and
estimating a state of charge required based upon … the required speeds and torques through the plurality of stages of travel.
However, in the same field of endeavor, Sujan teaches estimating required speeds and torques through a plurality of stages of travel (Sujan: Para 154 “an operation to determine a machine shaft torque demand and a machine shaft speed, and in response to the machine shaft torque demand and the machine shaft speed, an operation to determine a machine power demand” ) based upon a planned route of travel to the planned travel destination  (Sujan: Para 192 “the application operating cycle includes a sequential series of machine power demand and machine shaft speed values over a period of time, and the behavior sequence is the resultant sequential set of values created by applying the corresponding behavior matrix to the application operating cycle. The application operating cycle can be determined by any method understood in the art, including at least providing a model application operating cycle and/or determining the application operating cycle from GPS values for a contemplated driving route); and
estimating a state of charge required based upon … the required speeds and torques through the plurality of stages of travel (Sujan: Para 158 “The technique further includes determining a machine power demand for the hybrid power train, determining a power division between the internal combustion engine and the electrical torque provider in response to the machine power demand, determining a state-of-charge (SOC) of an electrical energy storage device electrically coupled to the at least one electrical torque provider, and interpreting a target SOC for the electrical energy storage device in response to a vehicle speed”; Para 141 “for example reducing the target SOC in response to an increased vehicle speed and increasing the target SOC in response to a decreased vehicle speed” i.e. target SOC is interpreted from different factors including machine power demand (required speeds and torques) and in response to different vehicle speeds (through the plurality of stages of travel))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of Scheucher, Liu, and Le with the feature of estimating required speeds and torques through a plurality of stages of travel based upon a planned route of travel to the planned travel destination; and estimating a state of charge required based upon … the required speeds and torques through the plurality of stages of travel disclosed by Sujan. One would be motivated to do so for the benefit of “the system reserves enough capacity before the electrical limit is exceeded such that the engine can be started within the electrical limit while meeting the machine power demand.” (Sujan: Para 172).

	In regards to claim 4, the combination of Scheucher, Liu, Le, and Sujan teaches the system of claim 1, , Scheucher further teaches the flex electronics bay further comprises a plurality of electronically controllable switches (Scheucher: Fig. 67B&68 Element 6711) each operable to selectively electronically engage and selectively electronically disengage a respective one of the plurality of deployable flex range batteries (Scheucher: Fig. 68; Para 378 “The block diagram of FIG. 68 shows possible relationships of the electrical and control components within the intelligent battery module. Microcontroller 6801 is configured via a multiplexer 6802 to measure the voltage and temperature of individual battery cells 6602 within the module. The microcontroller also controls the state of a switch 6711 which selectively connects or disconnects the series configured battery cells to or from external electrical contact 6609. Information connections 6608 enable communications of information and control functions between microcontroller 6801 and external controller such as microcontroller 495 or controller located within the vehicle drive system or within external recharging/refueling subsystems not shown. The state of lockout switch 6608 is also monitored so that the microcontroller or other mechanism may properly open switch 6711 and electrically disconnect the battery power from the external connections when the pack is not suitably engaged in a power system”).

	In regards to claim 5, the combination of Scheucher, Liu, Le, and Sujan teaches the system of claim 4, Scheucher further teaches the flex electronics bay further comprises a plurality of pre-charge circuits, wherein one of the plurality of pre-charge circuits is paired with each of the plurality of electronically controllable switches, the plurality of pre- charge circuits being operable to bring the deployable flex range batteries online while minimizing in-rush currents (Scheucher: Fig. 67-67C Element 6601&6605; Para 371 “The process steps rely on the continuous measurement of battery module states via the battery monitor bus and battery info bus depicted in FIG. 5 followed by appropriate actuation of the switches connecting each module to the DC battery bus and charge bus respectively”; Para 372 “FIG. 67 is a view 6700 of the electronics of the quick removable and replaceable battery module with the printed circuit boards 6601, 6605 shown in their folded operational state minus the individual battery cells”; Para 375 “the interface circuit of FIG. 5 (which controls a pack/battery module) the respective packs/battery modules) can be mounted on one or the other printed circuit boards 6601, 6605 as illustrated in FIG. 67B. FIG. 67B is a detailed view 6700B of the electronics of the quick removable and replaceable battery module 6304”).

	In regards to claim 6, the combination of Scheucher, Liu, Le, and Sujan teaches the system of claim 4, Scheucher further teaches the flex electronics bay controller further includes programming to: 
	monitor a status of each of the deployable flex range batteries (Scheucher: Fig. 68; Para 378 “The block diagram of FIG. 68 shows possible relationships of the electrical and control components within the intelligent battery module. Microcontroller 6801 is configured via a multiplexer 6802 to measure the voltage and temperature of individual battery cells 6602 within the module. The microcontroller also controls the state of a switch 6711 which selectively connects or disconnects the series configured battery cells to or from external electrical contact 6609. Information connections 6608 enable communications of information and control functions between microcontroller 6801 and external controller such as microcontroller 495 or controller located within the vehicle drive system or within external recharging/refueling subsystems not shown. The state of lockout switch 6608 is also monitored so that the microcontroller or other mechanism may properly open switch 6711 and electrically disconnect the battery power from the external connections when the pack is not suitably engaged in a power system”; Para 29 “A preferred implementation includes a multi-cell battery pack comprising 100 individual battery cells arranged in a series electrical configuration. This pack includes housing components encasing printed circuit boards which in combination provide for the mechanical containment and electrical interconnection of the individual cells in the form of high-power, lightweight battery pack. The printed circuits further comprise a controller as well as the electrical components used by the controller for switching and monitoring charge and discharge currents, monitoring individual cell voltages and temperatures, computing state of charge or state of discharge information, tracking the characteristics of operation over time, and providing important safety functions. The battery pack includes external positive and negative electrical connections as well as connections in support of electronic communications with external devices”); 
	diagnose a malfunction in one of the deployable flex range batteries based upon the monitored status (Scheucher: Fig. 68; Para 378 “The block diagram of FIG. 68 shows possible relationships of the electrical and control components within the intelligent battery module. Microcontroller 6801 is configured via a multiplexer 6802 to measure the voltage and temperature of individual battery cells 6602 within the module. The microcontroller also controls the state of a switch 6711 which selectively connects or disconnects the series configured battery cells to or from external electrical contact 6609. Information connections 6608 enable communications of information and control functions between microcontroller 6801 and external controller such as microcontroller 495 or controller located within the vehicle drive system or within external recharging/refueling subsystems not shown. The state of lockout switch 6608 is also monitored so that the microcontroller or other mechanism may properly open switch 6711 and electrically disconnect the battery power from the external connections when the pack is not suitably engaged in a power system”; Para 29 “A preferred implementation includes a multi-cell battery pack comprising 100 individual battery cells arranged in a series electrical configuration. This pack includes housing components encasing printed circuit boards which in combination provide for the mechanical containment and electrical interconnection of the individual cells in the form of high-power, lightweight battery pack. The printed circuits further comprise a controller as well as the electrical components used by the controller for switching and monitoring charge and discharge currents, monitoring individual cell voltages and temperatures, computing state of charge or state of discharge information, tracking the characteristics of operation over time, and providing important safety functions. The battery pack includes external positive and negative electrical connections as well as connections in support of electronic communications with external devices”; i.e. monitoring charge and discharge currents, monitoring individual cell voltages and temperatures, computing state of charge or state of discharge information, tracking the characteristics of operation over time, and providing important safety functions would encompass diagnose a malfunction); and 
	control one of the plurality of electronically controllable switches to selectively disengage the one of the deployable flex range batteries (Scheucher: Fig. 68; Para 378 “The block diagram of FIG. 68 shows possible relationships of the electrical and control components within the intelligent battery module. Microcontroller 6801 is configured via a multiplexer 6802 to measure the voltage and temperature of individual battery cells 6602 within the module. The microcontroller also controls the state of a switch 6711 which selectively connects or disconnects the series configured battery cells to or from external electrical contact 6609. Information connections 6608 enable communications of information and control functions between microcontroller 6801 and external controller such as microcontroller 495 or controller located within the vehicle drive system or within external recharging/refueling subsystems not shown. The state of lockout switch 6608 is also monitored so that the microcontroller or other mechanism may properly open switch 6711 and electrically disconnect the battery power from the external connections when the pack is not suitably engaged in a power system”; Para 29 “A preferred implementation includes a multi-cell battery pack comprising 100 individual battery cells arranged in a series electrical configuration. This pack includes housing components encasing printed circuit boards which in combination provide for the mechanical containment and electrical interconnection of the individual cells in the form of high-power, lightweight battery pack. The printed circuits further comprise a controller as well as the electrical components used by the controller for switching and monitoring charge and discharge currents, monitoring individual cell voltages and temperatures, computing state of charge or state of discharge information, tracking the characteristics of operation over time, and providing important safety functions. The battery pack includes external positive and negative electrical connections as well as connections in support of electronic communications with external devices”; Para 28 “modular approach to battery organization along with the distributed intelligence included therein facilitates continuous battery monitoring thereby yielding efficient and economic detection and correction of individual cell, pack, or module problems or failures”).

In regards to claim 7, the combination of Scheucher, Liu, Le, and Sujan teaches the system of claim 1, Le further teaches the flex electronics bay controller further includes programming to supply electric power from the flex electronics bay to the electrical sub-system when the battery-powered electric vehicle is parked (Le: Para 59 ““key-off” is intended to describe when an operator (e.g., a driver) is not using the vehicle 10. For example, key-off 60 may describe when the vehicle 10 is parked in a garage overnight. During key-off 60, the internal combustion engine 24 is disabled and the battery system 12 continues to provide power to components of the vehicle's electrical system 46 that remain in operation even when the operator is away, such as an alarm system or engine control unit.”).

In regards to claim 8, the combination of Scheucher, Liu, Le, and Sujan teaches the system of claim 1, and Le further teaches the flex electronics bay controller further includes programming to supply electric power from the flex electronics bay to the electrical sub-system when the battery-powered electric vehicle is moving (Le: Para 60 “Accordingly, as depicted, the vehicle 10 remains at a relatively constant speed. While the vehicle 10 accelerates 64 and cruises 66, the battery system 12 supplies power to the vehicle's electrical system 46, which may include the HVAC system and the vehicle console 20”).

	In regards to claim 13, the combination of Scheucher, Liu, Le, and Sujan teaches the system of claim 1, Scheucher further teaches each deployable flex range battery comprises a battery management system comprising a computerized device programmed to monitor operation of the deployable flex range battery and wherein each battery management system is in electronic communication with the flex electronics bay controller (Scheucher: Para 29 “The printed circuits further comprise a controller as well as the electrical components used by the controller for switching and monitoring charge and discharge currents, monitoring individual cell voltages and temperatures, computing state of charge or state of discharge information, tracking the characteristics of operation over time, and providing important safety functions. The battery pack includes external positive and negative electrical connections as well as connections in support of electronic communications with external devices”; Para 30 “a multi-pack rack has multiple receptacles each accepting one of the aforementioned battery packs. The multi-pack rack includes electrical and mechanical connections for the battery pack, a controller and the electrical components to be used by the controller for communicating with the battery pack controllers, switching and monitoring charge and discharge currents, and monitoring battery pack voltages. The multi-pack rack includes external positive and negative electrical connections as well as connections in support of electronic communications with external devices”).

	In regards to claim 14, the combination of Scheucher, Liu, Le, and Sujan teaches the system of claim 13, Scheucher further teaches each of the battery management system is in wireless electronic communication with the flex electronics bay controller (Scheucher: Para 30 “a multi-pack rack has multiple receptacles each accepting one of the aforementioned battery packs. The multi-pack rack includes electrical and mechanical connections for the battery pack, a controller and the electrical components to be used by the controller for communicating with the battery pack controllers, switching and monitoring charge and discharge currents, and monitoring battery pack voltages. The multi-pack rack includes external positive and negative electrical connections as well as connections in support of electronic communications with external devices”; Para 297 “Several power supply use scenarios are depicted in FIGS. 9A and 9B. Scenario 1 at 901 depicts a power supply interfaced to a wireless router 901B and a video camera 901C capable of transmitting video over Internet Protocol (VoIP). The interfaces include a power interface 901F to the VoIP camera and both a power 901F and an Ethernet interface 901G to the wireless router whereby its Internet Address 9011 renders it reachable from anywhere on the Wide Area Network (WAN) 908”).

	In regards to claim 15, the combination of Scheucher, Liu, Le, and Sujan teaches the system of claim 1, Scheucher further teaches the flex electronics bay further comprises a plurality of DC-DC converters, wherein each of the plurality of DC-DC converters is paired with one of the plurality of deployable flex range batteries(Scheucher: Fig. 4B Element 475&483; Para 124 “the first direct current bus interconnected with the input of a first direct current to direct current converter and the output of the first direct current to direct current converter is selectively connected to the direct current intermediate bus and/or the third direct current bus and/or the direct current charge bus; the second direct current bus is interconnected with the input of a second direct current to direct current converter and the output of the second direct current to direct current converter is selectively interconnected to the direct current intermediate bus and/or the third direct current bus and/or the direct current charge bus”; Para 287 “Power mixing is important as one or more direct current to direct current converters are arranged in an oring fashion. For example, a user defined direct current input source may be combined with the arrayed battery direct current input source comprising a plurality of batteries for the purpose of supplying one or more user selected loads in parallel. A first direct current to direct current converter may be coupled with the user defined direct current input source and a second direct current to direct current converter may coupled with the arrayed battery direct current input source, and, as just described the first and second converters have adjustable output voltages”).

	In regards to claim 17, Scheucher teaches a system for utilizing a plurality of deployable flex range batteries to augment a primary battery in a battery-powered electric vehicle, comprising: 
	a motor generator unit operable to provide a motive force to the battery-powered electric vehicle(Scheucher: Para 356 “FIG. 69 is an electrical block diagram 6900 of the battery modules 6304, the battery module interface circuit 500, the direct current battery bus 450A, motor drive unit 6301, charge bus 489A, on-board energy recovery/regenerative system 6901, and other generation sources such as internal combustion engine driven generator, grid power connection, solar panel generation, etc. sources 6902. Interface circuit 500 performs all of the functions described above in connection with FIG. 5 and controls discharge and charging of the battery modules 6304. The direct current bus in this example is interconnected with electric motor drive unit 6301 and the charge bus 489A is interconnected with the energy recovery/regenerative and generating systems 6901 and 6902 of the vehicle or associated charging equipment”); 
	an electrical sub-system comprising the primary battery operable to supply electric power to the motor generator unit(Scheucher: Fig. 63B Element 6304 fore battery module; Fig. 69 Element 6304 1st battery module; Para 351 “FIG. 63B is a view 6300B of the refuelable electric vehicle of FIG. 63 and the fore and aft battery compartments. The fore battery compartment includes a hood 6310, battery modules 6304 and a battery enclosure 6313”; i.e. 1st battery module/fore battery modules encompasses the primary battery; Para 356 “FIG. 69 is an electrical block diagram 6900 of the battery modules 6304, the battery module interface circuit 500, the direct current battery bus 450A, motor drive unit 6301, charge bus 489A, on-board energy recovery/regenerative system 6901, and other generation sources such as internal combustion engine driven generator, grid power connection, solar panel generation, etc. sources 6902. Interface circuit 500 performs all of the functions described above in connection with FIG. 5 and controls discharge and charging of the battery modules 6304. The direct current bus in this example is interconnected with electric motor drive unit 6301 and the charge bus 489A is interconnected with the energy recovery/regenerative and generating systems 6901 and 6902 of the vehicle or associated charging equipment”) wherein the primary battery is configured to provide electrical energy at a first relatively higher voltage (Scheucher: Para 234 “The example of FIG. 2 uses 12, 28 VDC Li-ion batteries”; Para 359 “Each battery module 6403 is represented in FIG. 5 by the First Battery through the Kth Battery. FIG. 5, therefore, is equally usable with individual battery packs and/or with battery modules 6403 in an electric vehicle. Simply put, the battery modules store more energy at higher voltages than the individual battery packs” i.e. 28 V DC is  relatively higher voltage); 
	the plurality of deployable flex range batteries(Scheucher: Fig 63-64 Element 6304), wherein the plurality of deployable flex range batteries are each configured to provide electrical energy at a second relatively lower voltage(Scheucher: Fig. 1-2L Element 102; Para 69 “In the 20 batteries per rack example each battery has a nominal unloaded voltage of 18 VDC”; i.e. 18 V DC is  relatively lower voltage; Para 79 “It is an object of the invention to provide a power supply wherein removable cartridge type energy packs are batteries at different voltages”) and wherein each of the deployable flex range batteries comprises a battery management system comprising a computerized device programmed to monitor operation of the respective deployable flex range battery (Scheucher: Para 29 “The printed circuits further comprise a controller as well as the electrical components used by the controller for switching and monitoring charge and discharge currents, monitoring individual cell voltages and temperatures, computing state of charge or state of discharge information, tracking the characteristics of operation over time, and providing important safety functions. The battery pack includes external positive and negative electrical connections as well as connections in support of electronic communications with external devices”); 
	a flex electronics bay electrically connected to the electrical sub-system(Scheucher: Fig. 63-63D Element 6303; Fig. 64; Fig. 69; Para 354 “FIG. 63D is an enlarged view 6300D of a portion of the aft battery compartment of the refuelable electric vehicle illustrated in FIG. 63 with the rear gate 6320 opened. Enclosure 6303 may be slid or otherwise placed into the rear or aft compartment of the vehicle and wiring is then connected to the enclosure as illustrated by reference numeral 6319”), the flex electronics bay comprising: 
	a DC-DC converter operable to change a voltage of electric power(Scheucher: Fig. 4B Element 475, 483; Para 285 “microprocessor 495 has the ability via converter output voltage control interface 495X to control the output voltage of DC/DC converter elements 475 and 483. The microprocessor can decide, upon measuring the voltages and currents in different channels within the system, a best output voltage adjustment for each DC/DC converter such that the mix of power provided by each channel is thereby optimized according to some pre-defined goal of the system”; Para 68 “One exemplary process for operating a power supply having a plurality of battery packs is disclosed and includes the steps of: monitoring the battery bus output branch associated with each of the selected battery packs and measuring the voltages thereon while supplying a load which includes a direct current to direct current step up converter; monitoring the battery bus output branch associated with each of the selected battery packs and measuring the voltages thereon while disconnected from the load; comparing the unloaded and loaded voltages of each respective battery selected for operation and connection to the load; and, identifying battery packs to be charged depending on the comparison of the unloaded and loaded voltages on each of the respective battery bus output branch(es).”);
	a plurality of battery connection terminals (Scheucher: Fig. 1D Element 131; Para 226 “Guides/electrical contacts 131, 132 are “L”-shaped electrically conductive and metallic and are adapted to interfit with the Makita® battery packs 102. Referring to FIG. 1J slots 112A, 112B engage electrical contacts 131, 132 and include battery contacts (not shown) which conduct energy to and from the battery 102.”);
	a plurality of electronically controllable switches (Scheucher: Fig. 67B&68 Element 6711) operable to selectively electronically engage and selectively electronically disengage each of the plurality of deployable flex range batteries(Scheucher: Fig. 68; Para 378 “The block diagram of FIG. 68 shows possible relationships of the electrical and control components within the intelligent battery module. Microcontroller 6801 is configured via a multiplexer 6802 to measure the voltage and temperature of individual battery cells 6602 within the module. The microcontroller also controls the state of a switch 6711 which selectively connects or disconnects the series configured battery cells to or from external electrical contact 6609. Information connections 6608 enable communications of information and control functions between microcontroller 6801 and external controller such as microcontroller 495 or controller located within the vehicle drive system or within external recharging/refueling subsystems not shown. The state of lockout switch 6608 is also monitored so that the microcontroller or other mechanism may properly open switch 6711 and electrically disconnect the battery power from the external connections when the pack is not suitably engaged in a power system”); and 
	a pre-charge circuit for each of the electronically controllable switches, the pre- charge circuits being operable to bring the deployable flex range batteries online while minimizing in-rush currents (Scheucher: Fig. 67-67C Element 6601&6605; Para 371 “The process steps rely on the continuous measurement of battery module states via the battery monitor bus and battery info bus depicted in FIG. 5 followed by appropriate actuation of the switches connecting each module to the DC battery bus and charge bus respectively”; Para 372 “FIG. 67 is a view 6700 of the electronics of the quick removable and replaceable battery module with the printed circuit boards 6601, 6605 shown in their folded operational state minus the individual battery cells”; Para 375 “the interface circuit of FIG. 5 (which controls a pack/battery module) the respective packs/battery modules) can be mounted on one or the other printed circuit boards 6601, 6605 as illustrated in FIG. 67B. FIG. 67B is a detailed view 6700B of the electronics of the quick removable and replaceable battery module 6304”); and 
	a flex electronics bay controller(Scheucher: Fig. 68; Para 378 “The block diagram of FIG. 68 shows possible relationships of the electrical and control components within the intelligent battery module. Microcontroller 6801 is configured via a multiplexer 6802 to measure the voltage and temperature of individual battery cells 6602 within the module. The microcontroller also controls the state of a switch 6711 which selectively connects or disconnects the series configured battery cells to or from external electrical contact 6609”), 
	… selectively supplying electric power from the flex electronics bay to the electrical sub-system comprises:
	utilizing a first portion of a plurality of deployable flex range batteries of the flex electronics bay to supply electric power to the electrical sub-system(Scheucher: Para 66 “The microprocessor selectively connects a first portion of the plurality of removable cartridge battery packs with the battery bus. The microprocessor selectively connects a second portion of the plurality of removable cartridge battery packs with the charge bus. The microprocessor selectively connects a third portion of the plurality of removable cartridge battery packs with both the battery bus and the charge bus. The microprocessor selectively disconnects a fourth portion of the plurality of removable cartridge packs from both the charge bus and the battery bus”); and
	isolating a second portion of the plurality of deployable flex range batteries of the flex electronics bay for later use(Scheucher: Para 66 “The microprocessor selectively connects a first portion of the plurality of removable cartridge battery packs with the battery bus. The microprocessor selectively connects a second portion of the plurality of removable cartridge battery packs with the charge bus. The microprocessor selectively connects a third portion of the plurality of removable cartridge battery packs with both the battery bus and the charge bus. The microprocessor selectively disconnects a fourth portion of the plurality of removable cartridge packs from both the charge bus and the battery bus”); and
	wherein each battery management system is in electronic communication with the flex electronics bay controller(Scheucher: Para 30 “a multi-pack rack has multiple receptacles each accepting one of the aforementioned battery packs. The multi-pack rack includes electrical and mechanical connections for the battery pack, a controller and the electrical components to be used by the controller for communicating with the battery pack controllers, switching and monitoring charge and discharge currents, and monitoring battery pack voltages. The multi-pack rack includes external positive and negative electrical connections as well as connections in support of electronic communications with external devices”); and 
	wherein each of the plurality of deployable flex range batteries is removably connected to one of the plurality of battery connection terminals (Scheucher: Para 58 “A rack for housing a plurality of removable cartridge batteries includes a plurality of shelves arranged in a stack type relationship”; Fig. 63-63C Element 6304; Para 363 “FIG. 64A is a view 6400A of a battery module 6304 mating with the battery system enclosure 6303 and in particular the negative electrical contact 6403, lockout override stud 6405, and the lockout keyhole and switch 6511”)  .
Yet Scheucher do not teach … programmed to:
evaluate a state of charge of the primary battery required to operate the battery-powered electric vehicle, including:
	monitoring a planned travel destination;
	estimating a total travel distance based upon the planned travel destination; and 
	estimating required speeds and torques through a plurality of stages of travel based upon a planned route of travel to the planned travel destination; and
	estimating a state of charge required based upon the total travel distance and the required speeds and torques through the plurality of stages of travel; and
	selectively supply electric power from the flex electronics bay to the electrical sub- system through each of the plurality of stages of travel based upon an evaluation that the state of charge of the primary battery is insufficient to operate the battery-powered electric vehicle
However, in the same field of endeavor, Liu teaches 
programmed to:
evaluate a state of charge of the primary battery required to operate the battery-powered electric vehicle (Liu: Para 44 “system controller 301 determines the appropriate charge level, i.e., the state-of-charge (SOC), required by battery pack 309 in order for vehicle 300 to meet the travel distance input in step 401 and increased by the safety margin added in step 405.”), including:
		monitoring a planned travel destination (Liu: Para 9 “the system may include a communication port coupled to the system controller, where the system controller is configured to acquire a travel itinerary from a remote system (e.g., cellular phone, laptop computer, tablet computer, personal digital assistant, computer system, network-based computing system, etc.) when the remote system is plugged into the communication port, where the system controller is configured to determine the intended travel distance from the travel itinerary.”); 
	estimating a total travel distance based upon the planned travel destination(Liu: Para 9 “the system may include a communication port coupled to the system controller, where the system controller is configured to acquire a travel itinerary from a remote system (e.g., cellular phone, laptop computer, tablet computer, personal digital assistant, computer system, network-based computing system, etc.) when the remote system is plugged into the communication port, where the system controller is configured to determine the intended travel distance from the travel itinerary”); and 
	estimating a state of charge required based upon the total travel distance (Liu: Para 44 “system controller 301 determines the appropriate charge level, i.e., the state-of-charge (SOC), required by battery pack 309 in order for vehicle 300 to meet the travel distance input in step 401 and increased by the safety margin added in step 405”)…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Scheucher with the feature of evaluating the state of charge of the primary battery required to operate the battery-powered electric vehicle comprises: monitoring a planned travel destination; estimating a total travel distance based upon the planned travel destination; and estimating a state of charge required based upon the total travel distance disclosed by Liu. One would be motivated to do so for the benefit of “simplifies the process of optimizing charging parameters, thereby maximizing battery lifetime, while still insuring that the car's battery is charged when needed and to a level sufficient to meet the needs and expectations of the driver” (Liu: Para 6).
Yet the combination of Scheucher and Liu do not teach 
estimating required speeds and torques through a plurality of stages of travel based upon a planned route of travel to the planned travel destination; and
estimating a state of charge required based upon … the required speeds and torques through the plurality of stages of travel; and
selectively supply electric power from the flex electronics bay to the electrical sub- system through each of the plurality of stages of travel based upon an evaluation that the state of charge of the primary battery is insufficient to operate the battery-powered electric vehicle.
However, in the same field of endeavor, Le teaches selectively supply electric power from the flex electronics bay to the electrical sub- system through each of the plurality of stages of travel based upon an evaluation that the state of charge of the primary battery is insufficient to operate the battery-powered electric vehicle (Le: Para 51 “if the battery control unit 36 determines that the voltage of the first battery 28 is too low to start the internal combustion engine 24 (i.e., the voltage of the first battery 28 is below a threshold voltage), the battery control unit 36 may close the bi-stable relay 52A to allow the second battery 30 to provide the starting power for the ignition system 16 (i.e., allow the second battery 30 to “jump” the vehicle 10)”; Para 69 “the bi-stable relay 52A may be closed when it is desirable to charge or discharge the second battery 30. For example, between time 0 and time 3 (e.g., key-off 82, cold crank 84, acceleration 86, and cruising 88), the bi-stable relay 52A may be open to enable the lead-acid battery 28 to supply electrical power to the electrical system 46 by itself”; Para 69 “between time 3 and time 7 (e.g., regenerative braking 90, cruising 92, regenerative braking 94, auto-stop 96, and warm-crank 98), the bi-stable relay 52A may be closed to enable the second battery 30 to charge, for example during regenerative braking 90 and 94, and discharge for example during cruising 92 and auto-stop 96”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of Scheucher and Liu with the feature of selectively supply electric power from the flex electronics bay to the electrical sub- system through each of the plurality of stages of travel based upon an evaluation that the state of charge of the primary battery is insufficient to operate the battery-powered electric vehicle disclosed by Le. One would be motivated to do so for the benefit of “improve the efficiency of the power storage in the battery system and the efficiency of the power distribution to the vehicle's electrical system while largely conforming to existing vehicle electrical systems” (Le: Para 31).
Yet the combination of Scheucher, Liu, and Le do not teach estimating required speeds and torques through a plurality of stages of travel based upon a planned route of travel to the planned travel destination; and
estimating a state of charge required based upon … the required speeds and torques through the plurality of stages of travel.
However, in the same field of endeavor, Sujan teaches estimating required speeds and torques through a plurality of stages of travel (Sujan: Para 154 “an operation to determine a machine shaft torque demand and a machine shaft speed, and in response to the machine shaft torque demand and the machine shaft speed, an operation to determine a machine power demand” ) based upon a planned route of travel to the planned travel destination  (Sujan: Para 192 “the application operating cycle includes a sequential series of machine power demand and machine shaft speed values over a period of time, and the behavior sequence is the resultant sequential set of values created by applying the corresponding behavior matrix to the application operating cycle. The application operating cycle can be determined by any method understood in the art, including at least providing a model application operating cycle and/or determining the application operating cycle from GPS values for a contemplated driving route); and
estimating a state of charge required based upon … the required speeds and torques through the plurality of stages of travel (Sujan: Para 158 “The technique further includes determining a machine power demand for the hybrid power train, determining a power division between the internal combustion engine and the electrical torque provider in response to the machine power demand, determining a state-of-charge (SOC) of an electrical energy storage device electrically coupled to the at least one electrical torque provider, and interpreting a target SOC for the electrical energy storage device in response to a vehicle speed”; Para 141 “for example reducing the target SOC in response to an increased vehicle speed and increasing the target SOC in response to a decreased vehicle speed” i.e. target SOC is interpreted from different factors including machine power demand (required speeds and torques) and in response to different vehicle speeds (through the plurality of stages of travel))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of Scheucher, Liu, and Le with the feature of estimating required speeds and torques through a plurality of stages of travel based upon a planned route of travel to the planned travel destination; and estimating a state of charge required based upon … the required speeds and torques through the plurality of stages of travel disclosed by Sujan. One would be motivated to do so for the benefit of “the system reserves enough capacity before the electrical limit is exceeded such that the engine can be started within the electrical limit while meeting the machine power demand.” (Sujan: Para 172).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheucher (US20140312845A1) in view of  Liu (US20160144737A1), Le (US20190296561A1) and Sujan (US20130184912A1) further in view of Enzinger (US20190089024A1) and Sherback (US20190157882A1). 

In regards to claim 16, the combination of Scheucher, Liu,  Le and Sujan teaches the system of claim 1, wherein the flex electronics bay controller further includes programming to:
selectively supplying power from the primary battery to the deployable flex range battery based upon the excess primary battery charge (Scheucher: Para 68 “One exemplary process for operating a power supply having a plurality of battery packs is disclosed and includes the steps of: monitoring the battery bus output branch associated with each of the selected battery packs and measuring the voltages thereon while supplying a load which includes a direct current to direct current step up converter; monitoring the battery bus output branch associated with each of the selected battery packs and measuring the voltages thereon while disconnected from the load; comparing the unloaded and loaded voltages of each respective battery selected for operation and connection to the load; and, identifying battery packs to be charged depending on the comparison of the unloaded and loaded voltages on each of the respective battery bus output branch(es). The process can also include the step of charging the identified battery packs”; Para 266 “the microprocessor can disconnect said battery from the load and connect said battery to the charge bus. The microprocessor can monitor the current over the time of charge of the particular battery until an appropriate charge termination event such as a voltage or temperature event indicates completion of charge and arrival by the battery at the 100% state of charge level”; Para 65 “the power supply includes a microprocessor and the third direct current input source includes a nearly limitless plurality of removable cartridge battery packs. Each of the removable cartridge battery packs is selectively connected or disconnected with a battery bus interconnected with a load. Each of the removable cartridge battery packs is also selectively connected or disconnected with a charge bus”; Para 66 “The microprocessor selectively connects a first portion of the plurality of removable cartridge battery packs with the battery bus. The microprocessor selectively connects a second portion of the plurality of removable cartridge battery packs with the charge bus. The microprocessor selectively connects a third portion of the plurality of removable cartridge battery packs with both the battery bus and the charge bus. The microprocessor selectively disconnects a fourth portion of the plurality of removable cartridge packs from both the charge bus and the battery bus”; Para 69 “Multiple frames can house multiple racks of back-up batteries. The back-up batteries are expected to be in the range of 10 VDC to 40 VDC. Commercially available cordless tool batteries are in this range. Therefore, the power supply disclosed and claimed herein includes a microprocessor and up to K batteries in parallel, where K is any positive integer. I disclose battery arrays having 20 Li-Ion batteries per rack. In the 20 batteries per rack example each battery has a nominal unloaded voltage of 18 VDC. Each battery has a battery interface circuit which switchably interconnects each battery with up to N loads where N is any positive integer. Each battery is switchably connected (through the battery interface circuit) with the charge bus. The back-up batteries are connected in parallel and may be removed for use in another application such as in another power supply or in a cordless tool, other cordless appliance, vehicle, or other backup energy application. A monitor bus is also switchably interconnected by the battery interface circuit of each battery and may monitor up to K batteries. Lastly, a sense resistor bus switchably interconnects with up to K batteries. The microprocessor directs power into and out of each described bus controlling up to K battery connections with up to N load, charge, monitor, and sense buses”; i.e. The microprocessor directs power can direct the power from one battery(primary battery) into the other batteries).
	Yet the combination of Scheucher, Liu,  Le and Sujan do not teach monitor availability of a fast charge infrastructure site;
determine an excess primary battery charge available based upon the monitored availability.
However, in the same field of endeavor, Enzinger teaches monitor availability of a fast charge infrastructure site (Enzinger: Para 16 “Geographic coordinates of such a charging station can be deposited, for example, in a data storage unit or storage medium of the control mechanism or else the control mechanism can determine—for example, on the basis of a current position of the motor vehicle and, for example, on the basis of the geographic coordinates of at least one charging station, which are available on the Internet—which charging station is currently nearest in location or which charging stations are currently nearest in location”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Scheucher, Liu,  Le and Sujan with the feature of monitor availability of a fast charge infrastructure site disclosed by Enzinger. One would be motivated to do so for the benefit of “simplification of a coordination of a charging operation for charging the energy storage mechanism of the motor vehicle” (Enzinger: Para 8).
Yet the combination of Scheucher, Liu,  Le, Sujan and Enzinger determine an excess primary battery charge available based upon the monitored availability.
However, in the same field of endeavor, Sherback teaches determine an excess primary battery charge available based upon the monitored availability (Sherback: Para 54 “In operation 840, an excess energy amount is determined based on the travel energy requirement and a state of charge of the battery pack 106, where the excess energy amount represents electrical energy that is in excess of what is needed for system 100 to maintain operation while travelling to the charging location”).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Scheucher, Liu, Le, Sujan and Enzinger with the feature of determine an excess primary battery charge available based upon the monitored availability disclosed by Sherback. One would be motivated to do so for the benefit of “determining that a battery pack is able to provide excess energy in addition to an anticipated energy usage during travel to a battery charging location” (Sherback: Para 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668